Title: To George Washington from Philip John Schuyler, 2 November 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Saratoga November 2d 1781
                  
                  Yesterday a letter from Colo: Hamilton announced the glorious success which has resulted from your operations in Virginia accept my Dear Sir such congratulations as flow from a heart replete with every sentiment of affection, esteem and gratitude and permit me to super add a wish that you may, not only live, to compleat the business, which Your perseverance through the vast variety of difficulties which have intervened, has brought thus far towards a happy conclusion, but also long to enjoy the well earned fruits of your arduous labours.
                  By accounts from General Enos of the Vermont militia, now at Castletown, the enemy are fortifying at Tyonderoga, he writes that on the 26th ult: they had already covered two-pile of barracks, and were assiduously employed, with about two hundred head of working cattle, in drawing materials for the repairs, of the fort, and estimates their number between two and three thousand.  If the Generals information be true, that which I have this moment received cannot be so, and yet I give it much Credit—that the Enemy’s force at Tyonderoga does not Exceed 1500 of all kinds, that they have no working Cattle there, nor are they repairing the fort.  a few days will determine between the two.
                  A Vermont militia scout composed of a Serjeant and seven privates fell in with a party of the Enemy, who slew the serjeant and conveyed the others to Tyonderoga, on their arrival Colo. St Leger who commands there, expressed great dissatisfaction sent for the Serjeants corps, and caused it to be Interred with military honors, made some presents to the privates, furnished them with what liquor and provisions they chose, and dismissed them with a letter to Governor Chittenden—apologyzing, as is said, for the conduct of his party.  Since the Act of Congress of the 20th August offering to Acknowledge the Independance of Vermont as soon as they shall have seceeded from their claim west of a twenty mile line from Hudsons river and East of connecticut river, their legislature has been convened, and absolutely refused a compliance, this extraordinary conduct, I cannot impute to defection on the people, because I have every reason to believe they are in general well affected to our cause, but I have not a doubt on my mind that some of their leaders are gained by the Enemy and amongst the next the person whose name was sent from New York when Your Excellency was at precaniss in July 1780.  Indeed the people of Vermont express great uneasiness at the frequent intercourse which has prevailed between some of their leading men and Governor Haldemand.
                  About 600 of the Enemy Commanded by a Major Ross are now in Tryon County.  Colo. Willet has had a brush with them and they are in the retreat.  They had not destroyed above twenty Houses, when Willet put a stop to their depredations.  I am Dear Sir with great respect & Esteem Your Obedient and Affectionate Humble Servant
                  
                     Ph: Schuyler
                  
               